 Case 2:19-cr-00172-RGD-RJK Document 2 Filed 10/28/19 Page 1 of 5 PageID# 4

                                                                                      FILED

                                                                                    OCT 2 8 2019
                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA                 CLERK, U.S. DISTRICT COURT
                                     Norfolk Division                                NORFOLK, VA


UNITED STATES OF AMERICA                            CRIMINAL NO.2:19cr         IfA
                                                    18U.S.C. § 1343
                                                    Wire Fraud
MARY DOENLEN.                                       (Count One)

            Defendant.                              18 U.S.C,§ 981(a)(1)(C)
                                                    Forfeiture


                                 CRIMINAL INFORMATION


THE UNITED STATES ATTORNEY CHARGES THAT;

       1.      From in or about January 2018 and continuing through in or about November

2018,in the Eastern District of Virginia and elsewhere, the defendant, MARY DOENLEN

(hereinafter "the defendant"), did knowingly and unlawfully devise and intend to devise a

scheme and artifice to defi-aud Gallery of Homes Real Estate ("Gallery of Homes")and for

obtaining money and property from Gallery of Homes by means of materially false and

fraudulent pretenses, representations, and promises, which scheme and artifice, and the execution

thereof, were in substance as follows:

       2.      At all material times. Gallery of Homes was a real estate company located in

Virginia Beach, Virginia. Gallery of Homes offered real estate brokerage services to buyers and

sellers ofreal estate, as well as property management services to property owners in the

Hampton Roads area. The property management services offered by Gallery of Homes included

collecting and disbursing rental payments on behalf of property owners whose properties were

managed by Gallery of Homes.



                                                1
 Case 2:19-cr-00172-RGD-RJK Document 2 Filed 10/28/19 Page 2 of 5 PageID# 5




       3.      Between at least in or about January 2018 and in or about November 2018,the

defendant worked for Gallery of Homes in an administrative role performing certain accounting

duties, including managing and disbursing property management funds from the company's

property management account at Fulton Bank, headquartered in Lancaster, Pennsylvania. In

such capacity, the defendant was responsible for the disbursement ofrental payments and other

monies collected by Gallery of Homes to the owners ofthe properties for which Gallery of

Homes provided property management services.

       4.      The purpose ofthe defendant's scheme and artifice to defraud was to embezzle,

steal, and convert to her own use monies belonging to Gallery of Homes.

       5.      It was a part ofthe scheme and artifice that the defendant fraudulently made

unauthorized wire transfers offunds from Gallery of Homes' property management account into

a Langley Federal Credit Union("LFCU")savings account located in Newport News, Virginia,

and held jointly by the defendant and Individual #1,the defendant's close family member. The

defendant then withdrew the majority ofsuch funds in cash and deposited the cash into two

separate Navy Federal Credit Union checking accounts held jointly by the defendant and

Individual #1. The defendant used the fraudulently obtained funds for her own benefit.

       6.      It was further part of the scheme and artifice that the defendant fraudulently

concealed and attempted to conceal her theft, embezzlement, and conversion offunds belonging

to Gallery of Homes by creating a fictitious property address and fictitious property owner in the

payment disbursement system utilized by Gallery of Homes to make it appear that said fictitious

owner had received legitimate wire transfers offunds from Gallery of Homes, when in fact the

defendant made unauthorized wire transfers ofsuch funds to her jointly held LFCU savings
 Case 2:19-cr-00172-RGD-RJK Document 2 Filed 10/28/19 Page 3 of 5 PageID# 6




account for her own personal use. The defendant took such actions with the intent to defraud

Gallery of Homes of money and property.

                                          COUNT ONE


        1.      Paragraphs 1-6 ofthe General Allegations are re-incorporated and re-alleged as if

fully set forth herein.

        2.      In furtherance ofthe aforesaid described scheme and artifice to defraud, on or

about November 6,2018, in the Eastern District of Virginia and elsewhere,the defendant

knowingly and unlawfully caused to be transmitted by means of wire communication in

interstate commerce certain signs, signals, pictures, and sounds,to wit, a transfer offunds in the

amount of$4,650.00 from Gallery of Homes' property management account located in

Lancaster, Pennsylvania to the defendant'sjointly held LFCU savings account located in

Newport News, Virginia.

       (In violation of Title 18, United States Code, Section 1343.)
 Case 2:19-cr-00172-RGD-RJK Document 2 Filed 10/28/19 Page 4 of 5 PageID# 7




                                           FORFEITURE


        1.     The defendant, if convicted ofthe single violation alleged in this information, shall

forfeit to the United States, as part of the sentencing pursuant to Federal Rule of Criminal

Procedure 32.2, any property, real or personal, which constitutes or is derived from proceeds

traceable to such violation.


       2.      If any property that is subject to forfeiture above is not available, it is the intention

ofthe United States to seek an order forfeiting substitute assets pursuant to Title 21, United States

Code, Section 853(p) and Federal Rule of Criminal Procedure 32.2(e).

       (In accordance with Title 18,United States Code,Section 981(a)(1)(C)and Title 28,United
States Code, Section 2461.)
Case 2:19-cr-00172-RGD-RJK Document 2 Filed 10/28/19 Page 5 of 5 PageID# 8




United States v. Mary Doenlen,2:19cr


                                  G,ZACHARY TERWILLIGER
                                  UNITED STATES ATTORNEY




                                  Daniel P. Shean, Assistant U.S. Attorney
                                  Virginia State Bar No. 84432
                                  Attorney for the United States
                                  United States Attorney's Office
                                  101 West Main Street, Suite 8000
                                  Norfolk, VA 23510
                                  Phone:(757)441-6331
                                  Fax:(757)441-6689
                                  Email: daniel.shean@usdoj.gov
